DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Claim Status
Claims 1-20 are currently pending in this application.  Claims 1 and 3 are amended.   
Response to Amendments/Arguments
Applicant's amendment and arguments filed 3/10/2022 with regard to rejection of present claims 1-15 and 19-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. (WO 2013/032970; “Grenci”) in view of Murakami et al. (US 6,063,848; “Murakami”) has been fully considered, but they are not persuasive for at least the following reasons. 
Applicant contends Grenci in view of Murakami does not teach the instantly claimed composition of claim 1 that includes a majority amount of the liquid crystalline polymer, 55% to 95%) (remarks, page 6, first paragraph), because, in Murakami, the fibrous fillers are presented in a greater amount, as least as great as the amount of liquid crystalline polymer (remarks, page 6, first paragraph, i.e., “100 to 240 parts by weight…”).  As such, applicant argues that a person of ordinary skill in the art looking to combine the teachings of Grenci and Murakami would be led away from the claimed composition (that includes a majority amount of the liquid crystalline polymer, 55% to 95%) (remarks, page 6, first paragraph). 
In response to applicant’s contention, Applicant's arguments have been carefully studied and fully considered, but they are not found persuasive. The examiner disagrees with applicant’s characteristic of the cited references.  In the present case, it is noted that the primary reference Grenci teaches a polymer composition comprises a thermotropic liquid crystalline polymer (para [0011]), wherein Grenci teaches that the liquid crystalline polymers constitute from about 30 wt. % to about 95 wt. % of the composition (para [0037]), which range overlaps with the instantly claimed about 55 wt. % to about 95 wt. of the composition. Grenci further teaches the inclusion of suitable mineral filler in amount of about 5 wt. % to about 60 wt. % of the polymer composition (para [0041]), which range overlaps with the instantly claimed range of 5% to 40% of claim 1. 
The amount of mineral filler (i.e., whether it is equal or greater than the amount of liquid crystalline polymers) of the secondary reference Murakami is not relied upon as the base for rejection. Thus, Applicant’s argument regarding the greater amount of mineral filler used in Murakami is misplaced. 
Murakami is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. MPEP 2141. Rather this reference teaches a certain concept regarding filler fiber, namely, Murakami teaches the inclusion of suitable fibrous filler includes mineral fibers such as wollastonite, silicate, sulfate (i.e., the fibrous filler (B), col. 3, lines 49-53, col 4, lines 1-4, lines 25-47) and having average fiber diameter of 0.1 to 8.0 micrometers (col. 3, lines 49-53), which overlaps with the instantly claimed range of about 1 to about 35 micrometers of claim 1. Murakami teaches the inclusion of fibrous fillers (B) are useful for improved reinforcing effect and mechanical properties (col. 4, lines 18-25, lines 25-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci, to modify the polymer composition of Grenci to include mineral fibers such as wollastonite having the suitable average fiber diameter as taught by Murakami (i.e., the fibrous filler (B) of Murakami having average fiber diameter of 0.1 to 8.0 micrometers, col. 3, lines 49-53, col. 4, lines 18-25, lines 25-55), as the mineral fibers in the composition of Grenci, to provide a liquid crystalline polymer composition with improved reinforcing effect and mechanical properties as taught by Murakami (col. 4, lines 18-25, lines 25-55), which would have predictable arrived at a satisfactory compact camera module. 
Further, applicant pointed to the teaching of Murakami for having filler in amount of “100 to 240 parts by weight” (remarks, page 6, first para).  It should be noted that the pointed amount is the total amount of fibrous filler (B) and fibrous filler (C) of Murakami (see Murakami, col. 3, lines 25-31), that is, the amount of fibrous filler (B) in the composition of Murakami is lesser. Applicant’s argument regarding the greater amount of mineral filler presented in Murakami is misplaced.
The rejections below are updated to address the present claims. Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Double Patenting – maintained 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-10 and 12-15 of prior U.S. Patent No. 8,646,994 (“the patent ‘994”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the two applications cover patentably indistinct subject matter. 
The claims of the present application cover a compact camera module that comprises a generally planar base on which is mounted a lens barrel, wherein the base, barrel, or both have a thickness of about 500 micrometers or less and are molded from a polymer composition that comprises a thermotropic liquid crystalline polymer and a plurality of mineral fibers, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers and constitute from about 5 wt. % to about 60 wt. % of the polymer composition (see pending claim 1 of the present application). The compact camera module, wherein the composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 15°C above the melting temperature of the composition (see pending claim 19). The compact camera module, wherein the base, barrel, or both have a surface glossiness of about 35% or more at an incident light angle of 85° (see pending claim 20).
The claims of the patent ‘994 cover the same scope of limitations, i.e., a compact camera module that comprises a generally planar base on which is mounted a lens barrel, wherein the base, barrel, or both have a thickness of about 500 micrometers or less and are formed from a thermoplastic composition that comprises a thermotropic liquid crystalline polymer and a plurality of fibers (see claim 1), wherein the fibers have a nominal diameter of about 10 to 35 micrometers (see claim 6). The compact camera module of the patent ‘994, wherein the thermoplastic composition has a melt viscosity of from about 0.5 to about 100 Pa-s, as determined at a shear rate of 1000 seconds.sup.-l and temperature of 350°C in accordance with ASTM Test No. 1238-70 (see claim 21). The compact camera module of the patent ‘994, wherein the thermoplastic composition has a surface glossiness of about 35% or more at an incident light angle of 85° (see claim 22).
The set of claims in the present application and the set of claims in the patent ‘994 cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter. 
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of prior U.S. Patent No. 9,512,293 (“the patent ‘293”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the two applications cover patentably indistinct subject matter.
The claims of the present application cover a compact camera module that comprises a generally planar base on which is mounted a lens barrel, wherein the base, barrel, or both have a thickness of about 500 micrometers or less and are molded from a polymer composition that comprises a thermotropic liquid crystalline polymer and a plurality of mineral fibers, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers and constitute from about 5 wt. % to about 60 wt. % of the polymer composition (see pending claim 1 of the present application). The compact camera module, wherein the polymer composition comprising a conductive filler, glass filler (see pending claim 15). The compact camera module, wherein the polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 15°C above the melting temperature of the composition (see pending claim 19). The compact camera module, wherein the base, barrel, or both have a surface glossiness of about 35% or more at an incident light angle of 85° (see pending claim 20). 
The claims of the patent ‘293 cover the same scope of limitations, e.g. a compact camera module (see claim 23) made of a polymer composition that comprises a conductive filler and plurality of mineral fibers distributed within a liquid crystalline polymer matrix, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers, and wherein conductive fillers constitute from about 0.1 wt. % to about 25 wt. % of the composition and mineral fibers constitute from about 5 wt. % to about 60 wt. % of the polymer composition. The polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No. 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 15.degree. C. above the melting temperature of the composition (see claim 1).
The set of claims in the present application and the set of claims in the patent ‘293 cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter. 
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of prior U.S. Patent No. 9,822,254 (“the patent ‘254”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the two applications cover patentably indistinct subject matter.
The claims of the present application cover a compact camera module that comprises a generally planar base on which is mounted a lens barrel, wherein the base, barrel, or both have a thickness of about 500 micrometers or less and are molded from a polymer composition that comprises a thermotropic liquid crystalline polymer and a plurality of mineral fibers, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers and constitute from about 5 wt. % to about 60 wt. % of the polymer composition (see pending claim 1 of the present application). The compact camera module, wherein the polymer composition comprising a conductive filler, glass filler (see pending claim 15). The mineral fibers include fibers derived from a silicate (claim 11), wherein the silicate is an inosilicate (claim 12), wherein the inosilicate includes wollastonite (claim 13).
The claims of the patent ‘254 cover the same scope of limitations, e.g. a compact camera module that comprises a molded part, wherein the molded part is formed from a polymer composition that comprises a thermotropic liquid crystalline polymer and inorganic particles having a hardness value of about 2.5 or more based on the Mohs hardness scale, wherein the inorganic particles have a median width of from about 0.1 to about 35 micrometers (see claim 1). The polymer composition further comprises mineral fibers (claim 13), wherein the mineral fibers include fibers derived from a silicate (claim 14), wherein the silicate is an inosilicate (claim 15), wherein the inosilicate includes wollastonite (claim 16).
The set of claims in the present application and the set of claims in the patent ‘254 cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. 10,941,275 (“the patent ‘275”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the two applications cover patentably indistinct subject matter.
The claims of the present application cover a compact camera module that comprises a generally planar base on which is mounted a lens barrel, wherein the base, barrel, or both have a thickness of about 500 micrometers or less and are molded from a polymer composition that comprises a thermotropic liquid crystalline polymer and a plurality of mineral fibers, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers and constitute from about 5 wt. % to about 60 wt. % of the polymer composition (see pending claim 1 of the present application). The compact camera module, wherein the polymer composition comprising a conductive filler, glass filler (see pending claim 15). The mineral fibers include fibers derived from a silicate (claim 11), wherein the silicate is an inosilicate (claim 12), wherein the inosilicate includes wollastonite (claim 13). The compact camera module, wherein the polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 15°C above the melting temperature of the composition (see pending claim 19). The compact camera module, wherein the base, barrel, or both have a surface glossiness of about 35% or more at an incident light angle of 85° (see pending claim 20). 
The claims of the patent ‘275 cover the same scope of limitations, e.g. a compact camera module that comprises a molded part, wherein the molded part is formed from a polymer composition that comprises a thermotropic liquid crystalline polymer that constitutes from about 40 wt. % to about 80 wt. % of the polymer composition; and a plurality of fibers consisting of mineral fibers, wherein the mineral fibers have a median width of from about 1 to about 35 micrometers, and constitute from about 5 wt. % to about 40 wt. % of the polymer composition, and wherein the mineral fibers have an aspect ratio of from about 2 to about 20 (see claim 1). The compact camera module, wherein the polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 15°C above the melting temperature of the composition (see pending claim 14). The compact camera module, wherein the base, barrel, or both have a surface glossiness of about 35% or more at an incident light angle of 85° (see pending claim 15). The compact camera module, wherein the polymer composition comprising a conductive filler, glass filler (see pending claim 10). The mineral fibers include fibers derived from a silicate (claim 16), wherein the silicate is an inosilicate (claim 17), wherein the inosilicate includes wollastonite (claim 18). 
The set of claims in the present application and the set of claims in the patent ‘275 cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 Claims 1-15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci et al. (WO 2013/032970; “Grenci”) in view of Murakami et al. (US 6,063,848; “Murakami”). 
Regarding claims 1, 10-13, and 22-23, Grenci teaches a polymer composition suitable for making various molded parts including compact camera module (para [0051]-[0059]). Grenci teaches a compact camera module (500, para [0059], Fig. 13) that comprises a molded part (base 506) (para [0059], Fig. 13) having a thickness of about 500 micrometers or less (page 55, lines 1-7, also para [0051]), and meeting the claimed thickness limitations. 
 
    PNG
    media_image1.png
    453
    473
    media_image1.png
    Greyscale

Grenci teaches its molded part is formed from a polymer composition comprises: 
 - a thermotropic liquid crystalline polymer (para [0011]); wherein liquid crystalline polymers constitute from about 30 wt. % to about 95 wt. % of the composition (para [0037]), which overlaps with the instantly claimed about 55 wt. % to about 95 wt. of the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Grenci teaches its molded part is formed from a polymer composition further comprises: 
- a plurality of mineral fibers (the mineral filler of Grenci, para [0041], and Grenci teaches suitable mineral filler includes silicate, wollastonite, which is the same mineral fibers as that of the instant application, see instant claims 11-13, i.e., mineral fiber is derived from silicate, that is an inosilicate that includes wollastonite). 
Grenci teaches suitable mineral filler is employed in amount of about 5 wt. % to about 60 wt. % of the polymer composition (para [0041]), which range overlaps with the instantly claimed range of 5% to 40% of claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Grenci does not specifically teach the mineral fillers have a median width as instantly claimed, of claim 1 and claim 10.  
Murakami relates to molding with liquid crystal polymer composition (col. 1, lines 5-10). Murakami teaches a liquid crystal polymer composition comprising a fibrous filler (i.e., the fibrous filler (B), col 1, lines 53-60, col. 3, lines 49-53).  The fibrous filler includes mineral fibers such as wollastonite, silicate, sulfate (i.e., the fibrous filler (B), col. 3, lines 49-53, col 4, lines 1-4, lines 25-47) and having average fiber diameter of 0.1 to 8.0 micrometers (col. 3, lines 49-53), which overlaps with the instantly claimed range of about 1 to about 35 micrometers of claim 1, and overlaps with the instantly claimed range of about 3 to about 15 micrometers of claim 10. Murakami teaches the fibrous fillers (B) are useful for improved reinforcing effect and mechanical properties (col. 4, lines 18-25, lines 25-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci, to modify the polymer composition of Grenci to include mineral fibers such as wollastonite having average fiber diameter as taught by Murakami (i.e., the fibrous filler (B) of Murakami having average fiber diameter of 0.1 to 8.0 micrometers, col. 3, lines 49-53), as the mineral fibers in the composition of Grenci, to provide a liquid crystalline polymer composition with improved reinforcing effect and mechanical properties as taught by Murakami (col. 4, lines 18-25, lines 25-55), which would have predictable arrived at a satisfactory compact camera module. 
Regarding claim 2, Grenci teaches in its compact camera module (500, para [0059], Fig. 13), the base has a thickness of about 500 micrometers or less (page 55, lines 1-7, also para [0051]), which overlaps with the instantly claimed range of 100 to 450 micrometers.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 3, Grenci teaches in its compact camera module (500, para [0059], Fig. 13), wherein liquid crystalline polymers constitute from about 30 wt. % to about 95 wt. % of the composition (para [0037]), which overlaps with the instantly claimed about 55 wt. % to about 80 wt. of the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 4, Grenci teaches the liquid crystalline polymer contains aromatic ester repeating units (para [0015]). 
 Regarding claim 5, Grenci teaches that the aromatic ester repeating units are aromatic dicarboxylic acid repeating units, aromatic hydroxycarboxylic acid repeating units, or a combination thereof (para [0015]). 
 Regarding claim 6, Grenci teaches that the polymer further contains aromatic diol repeating units (para [0014]). 
 Regarding claim 7, Grenci teaches that the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, and/or terephthalic acid (para [0015]), meeting the claimed limitations. 
 Regarding claim 8, modified Grenci as discussed above in rejection to claim 1, teaches a polymer composition includes mineral fibers (i.e., all mineral fibers, which is considered as meeting the claimed limitation of at least 60% by volume of claim 8) having have a diameter of about 0.1 to 8.0 micrometers (as taught by Murakami, col 1, lines 54-56 of Murakami), which overlaps with the instantly claimed range of about 1 to about 35.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
Regarding claim 9, Grenci does not specifically teach the mineral fillers have an aspect ratio as instantly claimed. 
Murakami relates to molding with liquid crystal polymer composition (col. 1, lines 5-10). Murakami teaches a liquid crystal polymer composition comprising a fibrous filler (abstract, col 1, lines 53-60), Murakami teaches its liquid crystalline polymer composition having excellent properties and providing mold articles with low coefficient of linear expansion without deteriorating mechanical properties (col 1, lines 5-10, lines 35-43),The fibrous filler includes mineral fibers such as wollastonite (col 4, lines 1-4) and having aspect ratio of at least 3 (col 1, lines 54-56), which overlaps with the instantly claimed range of about 4 to about 15.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grenci, to modify the polymer composition of Grenci to include mineral fibers having aspect ratio as taught by Murakami as the mineral fibers in the composition of Grenci, to provide a liquid crystalline polymer composition having excellent properties and providing mold articles with low coefficient of linear expansion without deteriorating mechanical properties as suggested by Murakami (col 1, lines 5-10, lines 35-43), which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed. 
Regarding claim 14, Grenci teaches the inclusion of silicate, wollastonite as its mineral filler, but Grenci does not specifically teach the inclusion of sulfate. 
Murakami teaches that sulfate, silicate, wollastonite are among the known fibrous fillers suitable for liquid crystal polymer composition (col 4, lines 1-4, lines 25-47).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Grenci, to select suitable mineral fibers for the composition of Grenci, such as sulfate as taught by Murakami, which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 15, Grenci teaches its polymer composition further comprising a conductive filler (carbon black), glass filler, clay mineral, or a combination thereof (para [0041], [0042]).
Regarding claim 19, Grenci teaches its polymer composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No, 11443 at a shear rate of 1000 seconds.sup.-1 and temperature that is 20.degree.  C. above the melting temperature of the composition (para [0012]). 
Regarding claim 20, as discussed above in rejection to claim 1, the polymer composition of modified Grenci and the instantly claimed polymer composition are identical or substantially identical in composition (as discussed in rejection to claim 1, contains the same thermotropic liquid crystalline polymer and same plurality of mineral fibers of same width and same amount), thus, absent a showing to the contrary, it is expected that the base and the barrel of the compact camera module of modified Grenci (i.e., that are made of the polymer composition) would possess the same or similar properties as the instantly claimed the base and the barrel, such as having a surface glossiness of about 35% or more as recited in instant claim 20.  Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112. 

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grenci and Murakami as applied to claim 1 above, further in view of Waggoner et al. (US2009/0275697, “Waggoner”).
The limitations of claim 1 are taught by Grenci and Murakami as discussed above.  
Regarding claims 16-18, modified Grenci does not specifically teach a polymer composition with the inclusion of the functional compound, as instantly claimed. 
Waggoner relates to liquid crystalline polymer and Waggoner teaches a polymer composition obtained from treating a liquid crystalline polymer comprising one or more first dicarboxylic acids, aliphatic diesters of one or more first diols and optionally aliphatic esters of one or more hydroxycarboxylic acids with a second dicarboxylic acid to provide liquid crystalline polymers having improved properties (para [0002, 0007-0010]).  Waggoner teaches its liquid crystalline polymers having improved tensile or flexural elongation that are useful as a molding resin and suitable for various molding applications (para [0002], [0006] [0032]),
Waggoner teaches that useful dicarboxylic acids for treating the LCP include terephthalic acid, 2,6-napthalenedicarboxylic acid, isophthalic acid, 4,4'-bibenzoic acid, 2-methylterephthalic acid, and adipic acid.  Waggoner teaches preferred second dicarboxylic acids are aromatic dicarboxylic acids, in which both carboxyl groups are bound directly to an aromatic ring carbon atom ([para 0019]).  Waggoner teaches that difunctional compounds can be used in addition to the dicarboxylic acid used for the treatment of the LCP (para [0027]), and functionalities in such compounds can include hydroxy, carboxylate, ester, and primary or secondary amine, and hydroxy is preferred. Waggoner teaches useful hydroxy compounds include diols and water (para [0028]) (which is the same non-aromatic compound that is a hydrate as that of the instant application, see instant claim 18), and of the diols aromatic diols are especially preferred.  Waggoner teaches that the water can be added as a hydrate or other compound that under the process (temperature) conditions "loses" water. Such hydrates include aluminum oxide trihydrate, copper sulfate pentahydrate, barium chloride dihydrate, and calcium sulfate dihydrate ([para 0028]) and constitute from about 0.02wt% to about 2wt% of the polymer composition (table 2).  Useful aromatic diols include hydroquinone, resorcinol, 4,4'-biphenol, 2,6-dihydroxynaphthalene, 1,8-dihydroxynaphthalene, bisphenol-A, and bisphenol-S. Such preferred aromatic diols are hydroquinone and 4,4'-biphenol, and 4,4'-biphenol is especially preferred (para 0027).  
The second dicarboxylic acids and difunctional compounds taught by Waggoner are considered as to read on the claimed functional aromatic compound of claims 16-17 and the water or hydrates read on the claimed non-aromatic compound of hydrate of claim 18.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Grenci, to modify the polymer composition of Grenci (that is of liquid crystalline polymer), to include dicarboxylic acids and difunctional compounds, and the hydrates taught by Waggoner as the functional aromatic compound in the polymer composition, to provide a liquid crystalline polymers having improved tensile or flexural elongation as taught by Waggoner (para [0002], [0006] [0032]), which would have predictable arrived at a satisfactory compact camera module that is the same as instantly claimed in claims 16-18. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782